  4:17-cr-03033-RGK-CRZ Doc # 54 Filed: 06/08/20 Page 1 of 1 - Page ID # 206




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:17CR3033

       vs.
                                                            ORDER
MICHAEL SCOTT SHIRLEY,

                   Defendant.


     In light of Chief Judge Gerrard’s opinion in United States v. Jenkins,
4:15CR3079, Filing no. 88, I find that Mr. Shirley has exhausted his administrative
remedies. Therefore,

      IT IS ORDERED that the United States Probation Office for the District of
Nebraska shall as soon as reasonably possible obtain Mr. Shirley’s medical records
from the Bureau of Prisons, file those medical records as sealed documents in this
case, and provide copies to counsel for the government and counsel for the
defendant. The Probation Officer shall also file as a restricted document his
recommendations or evaluation after reviewing Mr. Shirley’s medical records
including but not limited to the inmate’s proposed release address and other
necessary information. The court will then consider Mr. Shirley’s motion for
compassionate release and will give the parties the opportunity to submit briefing.
The Clerk’s office shall provide a copy of this order to Supervising United States
Probation Officer Aaron Kurtenbach.

      Dated this 8th day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
